Citation Nr: 1309677	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for right shoulder arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
REMAND

The Veteran served on active duty from August 1972 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 denial by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

After reviewing the evidence of record, the Board finds that additional development by the agency of original jurisdiction (AOJ) is required before deciding the claims on appeal.

The Veteran contends that he has hearing loss and tinnitus as a result of military service and that he has a right shoulder disability that was aggravated during military service.

In his November 2008 substantive appeal, the Veteran indicated that he first saw a VA physician in 1983 or 1984 and stated that he was seen as an employee at the VA Medical Center (VAMC) in Houston in August 1983 or 1984.  The RO requested VA treatment records from the Houston VAMC dated from January 1983 through December 1984 and received a response in December 2009 that no appointments were found.  In a March 2013 informal hearing presentation, the Veteran's representative pointed out that while the RO requested VAMC treatment records, the RO did not indicate that the Veteran had been treated in Houston as a VA employee.  The representative argued that the employee records were most likely filed separately from regular VA treatment records.  The representative asked the Board to remand the case to attempt to obtain those records identified by the Veteran.  The Board finds that a remand is warranted for the AOJ to attempt to obtain VA employee treatment records for the Veteran dated from 1983 to 1984.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and associate with the claims folder VA employee treatment records for the Veteran from the Houston VAMC dated from January 1983 through December 1984.  If no records are found, the Veteran should be so informed and given the opportunity to secure the records.

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board .

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

